Exhibit 10.1

DFC GLOBAL CORP.

EXECUTIVE RETENTION PLAN

The purpose of this DFC Global Corp. Executive Retention Plan (the “Plan”) is to
promote the interests of DFC Global Corp. (the “Company”) by providing an
incentive to selected employees of the Company to remain employed by the
Company.

1. Award of Retention Bonus. Each eligible employee listed on Exhibit A (each a
“Participant”) shall be eligible to earn a retention bonus in the amount set
forth in such exhibit (the “Retention Bonus”), subject at all times to the terms
and conditions of this Plan. The employees listed on Exhibit B shall be eligible
to earn an additional retention bonus in the amount set forth in such exhibit
(the “Supplemental Retention Bonus”).

2. Vesting and Payment.

2.1. Vesting. The Retention Bonus and Supplemental Retention Bonus will be
earned and paid on the dates and in such amounts as set forth on Exhibit A and
Exhibit B only if the Participant remains continuously employed by the Company
through the specified date.

2.2. Payment of Retention and Supplemental Retention Bonus. Any portion of the
Retention Bonus and Supplemental Retention Bonus which becomes vested shall be
paid to the Participant in a lump sum within 30 days following the applicable
date on which the bonus vests. The payments under this Plan are intended to meet
the requirements of the short-term deferral exemption under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

2.3. Termination by Company without Cause; Death; Disability. If a Participant
separates from service with the Company due to the Participant’s “Disability” or
a termination by the Company without “Cause,” the Participant shall be paid
(i) the portion of the Retention Bonus that is next scheduled to be paid
following the Participant’s separation from service in accordance with the
schedule set forth in Exhibit A and (ii) the Supplemental Retention Bonus, to
the extent not yet paid. For purposes of this Plan, the terms “Disability” and
“Cause” shall have the meaning given them under the Company’s 2007 Equity
Incentive Plan. If a Participant separates from service with the Company due to
his death, any unpaid Retention Bonus and Supplemental Retention Bonus shall be
paid in full.

2.3.1. Release; Payment Date. Notwithstanding any provision of this Plan, any
portion of the Retention Bonus and Supplemental Retention Bonus which becomes
payable under this Section 2.3 (other than due to the Participant’s death) is
conditioned on the Participant’s execution, delivery and non-revocation of a
general release of claims against the Company and its affiliates in a form
reasonably prescribed by the Company (the “Release”). Any payments due under
this Section 2.4 will be paid to the Participant in a lump sum on the 60th day
following his separation from service, provided that the Release is then
irrevocable. If any Retention Bonus or Supplemental Retention Bonus payments
owed to the Participant pursuant to this Section 2.3 are subject to the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) at the
time of his or her separation from service, then notwithstanding the foregoing
or any other provision of this Plan, such payment that is otherwise due within
six (6) months following the Participant’s separation from service will be
deferred (without interest) and paid to the Participant in a lump sum
immediately following that six-month period.

2.4. Compliance with Section 280G. Except as otherwise provided in a
Participant’s employment agreement, if any, if the value of any compensation
provided pursuant to this Plan or otherwise is counted as a “parachute payment”
within the meaning of Code Section 280G(b)(2), and the value of all such
parachute payments and benefits would exceed 299% of the “base amount”
applicable to



--------------------------------------------------------------------------------

the Participant under Code Section 280G, then the aggregate amount of payments
to which Participant is entitled under this Plan shall be reduced to the minimum
extent necessary so that the aggregate present value of such payments equals no
more than 299% of Participant’s “base amount.”

2.5. Other Termination. If the Participant separates from service with the
Company for any reason (other than as described in Section 2.3 above), any
portion of the Retention Bonus and Supplemental Retention Bonus which remains
unvested as of the date of such separation from service shall not be paid and
shall immediately and automatically, without any action on the part of the
Company, be cancelled.

3. Administration. The Plan shall be administered by the Human Resources and
Compensation Committee of the Board (the “Committee”). The interpretation and
construction by the Committee of any provisions of the Plan or of any awards
granted under it shall be final and conclusive. No member of the Committee (or
the Company’s Board of Directors) shall be liable for any action taken or
determination made with respect to the Plan or any awards granted under it.

4. Amendment; Termination. The Committee may amend or terminate this Plan at any
time and from time to time without the consent of any Participant hereunder;
provided, however, that no such amendment or termination may diminish the rights
of a Participant under this Plan without such Participant’s written consent.

5. Miscellaneous.

5.1. Continued Employment. The granting of an award under the Plan shall not
confer upon a or Participant any right to continue as an employee of the
Company, to receive future awards under the Plan, or to interfere in any way
with the Company’s right to terminate such Participant’s employment.

5.2. Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the principles of
conflicts of laws.

5.3. Severability. Whenever possible, each provision of this Plan will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Plan is declared by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other provision,
and this Plan will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.

5.4. Withholding. The Company shall withhold from any cash or property otherwise
payable to the Participant all taxes or other amounts required to be withheld
pursuant to any applicable law.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

RETENTION BONUS

 

PARTICIPANT

 

VESTING DATE

 

RETENTION BONUS

AMOUNT

Randy Underwood   March 31, 2014   $126,500   June 30, 2014   $99,000  
September 30, 2014   $99,000   December 31, 2014   $198,000 Mike Coury  
March 31, 2014   $66,937   June 30, 2014   $44,625   September 30, 2014  
$44,625   December 31, 2014   $89,250 William Athas   March 31, 2014   $27,000  
June 30, 2014   $27,000   September 30, 2014   $27,000   December 31, 2014  
$54,000 Mike Hudachek   March 31, 2014   $61,500   June 30, 2014   $61,500  
September 30, 2014   $61,500   December 31, 2014   $123,000



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENTAL RETENTION BONUS

 

PARTICIPANT

 

VESTING DATE

 

SUPPLEMENTAL

RETENTION BONUS

AMOUNT

Randy Underwood   January 31, 2015   $27,500   April 1, 2015   $350,000 Mike
Coury   January 31, 2015   $22,312   April 1, 2015   $150,000 Mike Hudachek  
April 1, 2015   $150,000